DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/20 and 4/13/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gollapudi (US Pub. 2008/0319941) (Eff filing date of app: 8/26/2008) in view of Mchenry et al (US Pub. 2014/0279937) (Eff filing date of app: 5/30/2014) (Herein after Mchenry).
.

obtaining a plurality of text documents; classifying the plurality of text documents into one or more document categories 
generating one or more document fingerprints for respective first text documents in the one or more document categories (see abstract, “for comparing two documents, in which a fingerprint or sketch of each document is computed”); and 
classifying the second text document into one of the one or more document categories based on the one or more document fingerprints (see p. 20, “A second embodiment of the invention provides a technique for comparing two documents, in which a fingerprint or sketch of each document is computed”).
Gollapudi does not expressly teach based on a plurality of classification rules.
Mchenry teaches electronic document classification, see abstract, in which he teaches based on a plurality of classification rules (see abstract, “classifies electronic documents. The classification of the documents may involve analyzing the document and the information 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Gollapudi by the teaching of Mchenry, because based on a plurality of classification rules, would enable the method because “the classification rule may be developed using a suggestive file plan classification of a number of electronic document files from an expert group. The classification rule may also be developed based on analysis of electronic documents by an end user.” (see p. 10); Resulting in a better classification for a faster access.

As to claims 2, 10, and 18, Gollapudi as modified teaches the method further comprising obtaining the plurality of classification rules from a rule repository (see Mchenry, p. 60, “The central classification engine 450 uses a central expert knowledge base 454 that may store one or more rules for classifying and prioritizing emails.”).

As to claims 3, 11, and 19, Gollapudi as modified teaches the method further comprising generating an index table correlating the one or more document fingerprints to the respective first text documents and to one or more respective document categories (see Mchenry, p. 22, list of documents and identifying data).

As to claims 4, 12, and 20, Gollapudi as modified teaches wherein a first document fingerprint of the one or more document fingerprints is generated by: 

generating a first hash based on the first sequence (see Gollapudi, fig. 2, character 220); 
obtaining a second sequence of the respective first text document, the second sequence being shifted from the first sequence (see Gollapudi, fig. 2, character 260); 
generating a second hash based on the second sequence (see Gollapudi, fig. 2, character 250); and 
generating the first document fingerprint for the respective first text document based on the first hash and the second hash (see Gollapudi, fig. 2, character 260).

As to claims 5 and 13, Gollapudi as modified teaches wherein the first sequence and the second sequence are shifted from each other by a predetermined length of characters (see Gollapudi, fig. 3).

As to claims 6 and 14, Gollapudi as modified teaches the method further comprising: using a same hash function to generate the first hash and the second hash (see Gollapudi, p. 30-31, hash function).

As to claims 7 and 15, Gollapudi as modified teaches the method further comprising: generating a second document fingerprint for the second text document (see Gollapudi, fig. 4 and abstract, “in which a fingerprint or sketch of each document is computed”).

As to claims 8 and 16, Gollapudi as modified teaches the method further comprising: 

determining whether the similarity value is greater than a predetermined threshold (see Gollapudi, p. 11, “For example, a 60% similarity between two sketches implies 60% similarity between the underlying documents.”, claim 3, and p. 22-24); and 
in response to determining that the similarity value is greater than the predetermined threshold, classifying the second text document into the one of the one or more document categories (see Gollapudi, abstract, “a system that automatically classifies documents in a collection into clusters based on the similarities between documents”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081. The examiner can normally be reached M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BELIX M. ORTIZ DITREN
Primary Examiner
Art Unit 2164



/Belix M Ortiz Ditren/            Primary Examiner, Art Unit 2164